  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA      )
                              )     CRIMINAL ACTION NO.
     v.                       )        2:19cr118-MHT
                              )             (WO)
CLARENCE WRIGHT LANE, JR.     )

                            ORDER

    Based on the representations made on the record on

July 3, 2019, it is ORDERED that:

    (1) Defendant Clarence Wright Lane, Jr.’s motion to

review the magistrate judge’s detention order (doc. no.

42) is set for argument and an evidentiary hearing on

July 25, 2019, at 9:00 a.m., in Courtroom 2FMJ of the

Frank M. Johnson Jr. United States Courthouse Complex,

One Church Street, Montgomery, Alabama.       The parties

have agreed that the court can rely on the evidence

presented to the magistrate judge on February 27, 2019,

and any additional evidence presented on July 25.
    (2) The government is to file a written response to

the motion (doc. no. 42) by July 22, 2019.

    DONE, this the 3rd day of July, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE




                           2
